MEMORANDUM **
Manuel Antonio Diaz-Navarro appeals from the 66-month sentence imposed following his guilty-plea conviction for being a deported alien found in the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm, but remand to correct the judgment.
Diaz-Navarro contends that the district court erred during sentencing by failing to consider all of the 18 U.S.C. § 3553(a) sentencing factors. We conclude that there was no procedural error. See United States v. Catty, 520 F.3d 984, 991-93 (9th Cir.2008) (en banc).
In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062 (9th Cir.2000), we remand the case to the district court with instructions that it delete from the judgment the incorrect reference to 8 U.S.C. § 1326(b). See United States v. Herrera-Blanco, 232 F.3d 715, 719 (9th Cir.2000) (remanding sua sponte to delete the reference to § 1326(b)(2)).
AFFIRMED; REMANDED to correct the judgment.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.